NOTE: This order is nonprecedential
United States Cou1't of Appeals
for the 'FederaI Circuit
CAROL V. MAY,
Petitioner,
V. l
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
and
DEPARTMENT OF VETERANS AFFAIRS,
Interven0r.
2010-3085
Petition for review of the Merit Systems Protection
Board in case no. PH0752080505-I-1.
ON MOTION
ORDER
The Depart1nent of Veterans Affairs moves for a 14-
day extension of ti1ne, until September 30, 2010, to file its
brief

MAY v. MSPB 2
Upon consideration thereof,
IT IS ORDERED THAT!
The motion is granted No further extensions should
be anticipated.
FoR THE COURT
 2 1  /s/ Jan Horba1y
Date J an Horbaly
C1erk `
cc; Dennis L. Friedman, Esq.
Jeffrey A. Gauger, Esq.
Jane W. Vanneman, Esq.
521 u.s. c0uRi=i)IFEPPzALs ron
11-us FEoERAL macon
SEP 21 2010
JAN HORBA1Y
CLERK